Exhibit 10.1

SEPARATION AND RELEASE AGREEMENT

In consideration of the promises and mutual undertakings contained herein, and
other good and valuable consideration, the receipt and sufficiency of which the
parties hereby acknowledge, the parties to this Separation and Release Agreement
(the “Agreement”), Bruce G. Anderson (“Employee”) and CryoLife, Inc. (“CryoLife”
or the “Company”), hereby agree as follows:

1. CryoLife terminated Employee’s employment with CryoLife effective the 8th day
of September, 2015 (the “Termination Date”).

2. In consideration of Employee’s release of CryoLife of any and all claims,
entry into the restrictive covenants set forth below and the other covenants and
undertakings herein, CryoLife agrees to take each of the following actions:

a. Pay Employee the total gross amount of $281,200, which represents twelve
(12) months’ base salary, less normal withholdings, payable as a one-time lump
sum, on January 29, 2016.

b. Pay Employee a lump sum in the amount of $23,687, which represents the value
of twelve (12) months of Employee’s continued coverage under CryoLife’s group
medical plan pursuant to Section 4980B of the Internal Revenue Code of 1986, as
amended (“COBRA”), to be paid on the first pay day following the Effective Date.
The “Effective Date” of this Agreement will be the date following the expiration
of the seven (7)-day revocation period referenced below.

c. Provide up to twelve (12) months of outplacement services through an
outplacement provider selected by Employee and approved by the Company, in an
amount not to exceed $15,000.

Employee acknowledges that the consideration set forth in this paragraph shall
be the sole monetary obligation that CryoLife has to him following his execution
of this Agreement, and that he shall have no further claim to monies of any
kind, whether representing vacation pay, bonuses, stock, or otherwise, unless
such claim is not permitted to be waived by law.

Notwithstanding anything to the contrary set forth above, because of his
separation, Employee shall be entitled to the benefits that accrue upon
retirement pursuant to the Company’s Stock Plans and deferred compensation plans
(including, for avoidance of doubt, with respect to the Stock Plans, his options
granted pursuant to Option Agreements, which shall remain exercisable, but only
to the extent vested as of the Termination Date, until the earlier of the end of
the applicable option term or thirty-six (36) months from the Termination Date,
and otherwise in accordance with the applicable Option Agreement).

All payments to Employee shall be subject to normal deductions and withholdings
where applicable. Further, the parties agree that CryoLife makes no
representations or warranties to Employee with respect to the tax consequences
(including but not limited to income tax consequences) contemplated by this
Agreement or the payment of any benefits hereunder, and that CryoLife has no
responsibility to take or refrain from taking any actions in order to achieve a
certain tax result for Employee.

3. In consideration of the covenants from CryoLife to Employee set forth above,
the receipt and sufficiency of which are hereby acknowledged, Employee agrees to
release and forever discharge CryoLife and all of its present and former
officers, directors, partners, employees, agents, insurers, affiliates,
attorneys, parents, subsidiaries, and representatives (hereafter, the “Released
Parties”) from any and all claims and causes of action (including but not
limited to costs and attorneys’ fees) of whatever kind or nature, joint or
several, under any federal, state or local statute, ordinance or under the
common law, including, but not limited to, the Age Discrimination in Employment
Act, the Older Workers’ Benefit Protection Act, Title VII of the Civil Rights
Act of 1964, the Civil Rights Act of 1991, the Americans with Disabilities Act,
any claim for retaliation or wrongful discharge of employment as a result of any
present or future claim of whistleblower status under the Dodd-Frank Act or any
analogous state statute (provided that nothing herein shall prevent Employee
from reporting any concerns that he might have that are protected activities
under the Dodd-Frank Act, nor is this Agreement designed to impede such activity
by Employee), and any other employment discrimination law, state or federal, as
well as any other claims based on constitutional, statutory, common law or
regulatory grounds, that Employee had or has from the beginning of time up the
execution of this Agreement, against the Released Parties, whether known or
unknown, which are based on acts or facts arising or occurring prior to the
Effective Date of this Agreement.

 

1



--------------------------------------------------------------------------------

a. Nothing in this Agreement shall be construed as prohibiting Employee from
making a claim with the Equal Employment Opportunity Commission or any similar
or equivalent state agency or the National Labor Relations Board, or from filing
a whistleblower or other report with the United States or a state Department of
Labor or other governmental administrative agency, or from assisting any
third-party, by providing truthful testimony, in pursuit of such future claim,
action or lawsuit of any kind. Nothwithstanding the foregoing, should Employee
pursue any such administrative claim or otherwise assist any third-party in the
pursuit of such administrative claim, action or lawsuit of any kind, Employee,
to the maximum extend allowed by law, agrees and acknowledges that he will not
seek, and hereby waives and forfeits, any right to recover monetary damages
associated with any such claim, action or proceeding.

b. Employee represents and warrants that neither Employee nor anyone acting on
Employee’s behalf has filed or initiated any charge, claim or lawsuit against
the Released Parties in any administrative or judicial proceeding.

4. In further consideration of the covenants from CryoLife to Employee set forth
above, the receipt and sufficiency of which are hereby acknowledged, Employee
agrees to the following:

a. Definitions. For the specific purpose of the covenants contained in this
Section and for all other purposes under this Agreement, certain terms are
defined as follows:

(1) “Company Business” shall mean and include the allograft cardiac or vascular
tissue processing business, the biological glue, powdered hemostat or protein
hydrogel product business, and the transmyocardial revascularization business.

(2) “Competing Business” shall mean any person or entity that is engaged in, or
conducts, a business substantially similar to the Company Business and only that
portion of the business that is in competition with the Company Business.

(3) “Confidential Information” shall mean, collectively, all “Proprietary
Information” and “Trade Secrets” of the Company.

(4) “Proprietary Information” shall mean all data, formulae, processes,
procedures, methods, documentation, information, records, drawings, designs,
specifications, test results, evaluations, know-how, material directly related
to sales processes, information risk management, tests or assays, business,
assets, products or prospects related to the Company and the Company Business,
which is or was communicated to, supplied to, observed by or created by
Employee, either directly or indirectly, at any time during the employment
relationship, whether or not received from the Company or from any actual or
potential customer or client of the Company, or from any person with a business
relationship, whether contractual or otherwise, with the Company. The term
“Proprietary Information” shall not include any information that Employee can
prove: (a) was known by Employee prior to the time of employment with the
Company as long as such information was not acquired, either directly or
indirectly, from the Company; (b) is or becomes publicly known through no direct
or indirect act, fault or omission of Employee; (c) is or becomes part of the
public domain through no direct or indirect act, fault or omission of Employee;
or (d) was received by Employee from a third party having the legal right to
transmit the same without restriction as to use and disclosure and such receipt
was not in connection with any business relationship or prospective business
relationship with the Company or its Affiliates; provided, however, that a
combination of features shall not be deemed to be within the foregoing
exceptions merely because individual features are in the public domain or
otherwise within such exceptions, as previously described, unless the
combination itself is in the public domain or otherwise entirely within any one
such exception.

(5) “Territory” shall mean all international countries in which CryoLife
currently does business either directly or through distributors, the United
States of America and Canada.

(6) “Trade Secrets” shall mean information not generally known about the
Company’s business which is the subject of efforts that are reasonable under the
circumstances to maintain its secrecy or confidentiality and from which the
Company derives economic value from the fact that the information is not
generally known to other persons who can obtain economic value from its
disclosure or

 

2



--------------------------------------------------------------------------------

use, and shall include any and all Proprietary Information which may be
protected as a trade secret under any applicable law, even if not specifically
designated as such. Trade Secrets may include, but are not limited to, technical
or non-technical data, compilations, programs and methods, techniques, drawings,
processes, financial data, lists of actual customers and potential customers,
customer route books, cards or lists containing the names, addresses, habits and
business locations of past, present and prospective customers, sales reports,
price lists, product formulae, methods and procedures relating to services.

b. Acknowledgments. Employee acknowledges that: (i) the Company has expended
substantial time, money, effort and other resources to develop its goodwill,
clients, business sources and relationships; (ii) the Company has a legitimate
business interest in protecting the same; (iii) in connection with Employee’s
employment by the Company, the Company has introduced Employee to its customers,
business sources and relationships and has expended considerable time, effort
and capital to train Employee in the Company Business; (iv) by virtue of
Employee’s employment with the Company, Employee had contact with certain of the
Company’s customers and business sources and relationships; (v) in Employee’s
capacity, Employee may be privy to certain Confidential Information, Proprietary
Information and Trade Secrets not generally known or available to the Company’s
competitors or the general public; (vi) the nature and periods of the
restrictions imposed by the covenants contained in this Section are fair,
reasonable, and necessary to protect and preserve for the Company and that such
restrictions will not prevent Employee from earning a livelihood; (vii) the
Company would sustain great and irreparable loss and damage if Employee were in
any manner to breach any of such covenants; (viii) the Company conducts its
business actively in and throughout all geographical areas included within the
Territory and other persons are engaged in like and similar business in the
Territory; and (ix) the Territory is reasonable because Employee’s
responsibilities were performed throughout the Territory.

c. Agreement Not to Compete. Employee covenants and agrees with the Company that
Employee will not at any time during the twenty-four (24) months after the
Effective Date of this Agreement, either directly or indirectly perform work or
services that are the same or substantially similar to those the employee
performed for CryoLife, either as an employee, owner, director, volunteer, or
consultant, for any Competing Business in the Territory where Employee performed
services for CryoLife.

d. Agreement Not to Divert Employees. Employee covenants and agrees with the
Company that Employee will not, within the Territory, at any time during the
twenty-four (24) months after the Effective Date of this Agreement, either
directly or indirectly, solicit, entice, persuade or induce, or attempt to
solicit, entice, persuade or induce any person who is employed by the Company to
terminate his or her employment or contractual arrangement with the Company.

e. Protection of Confidential Information. Employee covenants and agrees that
all Confidential Information (including all Proprietary Information and Trade
Secrets) and all physical embodiments thereof received or developed by Employee
or disclosed to Employee while employed by the Company is confidential and is
and will remain the sole and exclusive property of the Company. Employee further
covenants and agrees, for so long as such information remains confidential, to
hold all Confidential Information in trust and in the strictest confidence, and
will not use, reproduce, distribute, disclose or otherwise disseminate the
Confidential Information or any physical embodiments thereof and in no event
shall Employee take any action causing or fail to take the action necessary in
order to prevent any Confidential Information disclosed to or developed by
Employee to lose its character or cease to qualify as Confidential Information.
Notwithstanding anything contained herein to the contrary, this covenant shall
not limit in any manner the protection of the Company’s Trade Secrets otherwise
afforded by law.

f. Cooperation. Employee agrees to cooperate with CryoLife, during the twelve
(12) months following the Effective Date, by responding to reasonable requests
by the Company for information and assistance and providing such information
and/or assistance up to four (4) hours per week (the “Comp time”) for no
additional consideration other than the benefits described in Section 2 above.
Employee acknowledges that such cooperation may include timely completion of an
officers and directors questionnaire provided by CryoLife.

5. Employee agrees to return all Company property in his Employee possession,
custody or control immediately. Notwithstanding anything to the contrary in this
Agreement, no consideration will be payable under this Agreement until Employee
has satisfied this obligation.

 

3



--------------------------------------------------------------------------------

6. Employee represents and warrants that as of the date of execution of this
Agreement, Employee has not assigned or transferred or purported to assign or
transfer any of the claims released herein. Employee hereby agrees to indemnify
and hold harmless the Released Parties against, without any limitation, any and
all claims and causes of action (including, but not limited to, costs and
attorneys’ fees), arising out of any such transfer or assignment.

7. This Agreement and the covenants, representations, warranties and releases
contained herein shall inure to the benefit of and be binding upon Employee and
CryoLife and each of their successors, heirs, assigns, agents, affiliates,
parents, subsidiaries and representatives.

8. This Agreement contains the entire agreement and understanding concerning the
subject matter between the parties. Each party acknowledges that no one has made
any representation whatsoever not contained herein concerning the subject matter
hereof, to induce the execution of this Agreement. This Agreement expressly
supersedes, without limitation, any previously executed Secrecy and
Noncompetition Agreement and Change of Control Agreements between the Company
and Employee. The applicable Option Agreements shall remain in effect as set
forth herein.

9. Employee acknowledges that the consideration for signing this Agreement is a
benefit to which Employee would not have been entitled without signing this
Agreement.

10. The following information is required by the Older Workers Benefit
Protection Act of 1990 because the severance payments offered to you have been
established in connection with an exit incentive program offered to a group or
class of employees.

a. Employee has the right to, and has been advised to, consult with an attorney
before signing this Agreement. Employee further acknowledges Employee’s
understanding that Employee has forty-five (45) days to consider the Agreement
before signing it, that Employee may revoke this Agreement within seven
(7) calendar days after signing it, by delivering written evidence of such
revocation to CryoLife within that seven (7)-day period, and that this Agreement
will not be effective or enforceable until expiration of that seven (7)-day
revocation period. Revocation may be made by delivering written notice of
revocation to the attention of Jean Holloway, Vice President and General
Counsel, at CryoLife, Inc., 1655 Roberts Boulevard, NW, Kennesaw, Georgia 30144.

b. The class, unit, or group of individuals covered by the program includes all
employees in the Executive level whose employment was terminated during
September 2015.

The following is a listing of the ages and job titles of employees selected for
the program and offered consideration for signing the waiver:

 

Job Title

   Age  

VP, US Sales & Global Mktg

     49   

Sr. VP, International Sales

     69   

The following is a list of the ages of individuals in the same job
classification or organizational unit who were not selected for the program:

 

Job Title

   Age  

VP, Clinical Research

     48   

Director, Human Resources

     58   

VP, Research & Development

     48   

VP, General Counsel

     58   

Chief Accounting Officer

     45   

EVP/COO/CFO

     51   

Sr. VP, Ops, QA and RA

     61   

VP, Physician Relations & Educ.

     73   

 

4



--------------------------------------------------------------------------------

11. Employee agrees to refrain from making any disparaging remarks about
CryoLife or Employee’s employment at CryoLife, other than as may reasonably be
necessary for fair competition or as referenced in Section 4.

12. Miscellaneous.

a. Severability. In the event a court of competent jurisdiction finds any
provision (or subpart thereof) (including but not limited to the covenants
referenced in Section 4) to be illegal or unenforceable, the parties agree that
the court shall modify the provision(s) (or subpart(s) thereof) to make the
provision(s) (or subpart(s) thereof) and this Agreement valid and enforceable to
the fullest extent permitted by law. Any illegal or unenforceable provision (or
subpart thereof) shall otherwise be severable and shall not affect the validity
of the remainder of such provision and any other provision of this Agreement.

b. Modification, Governing Law; Waiver. This Agreement can only be modified by a
writing signed by the parties, and shall be interpreted in accordance with and
governed by the laws of the State of Georgia (including Georgia’s new
Restrictive Covenants Act) without regard to the choice of law provisions
thereof. Any dispute arising out of or relating to this Agreement, or the
construction, enforceability or breach thereof, shall be brought only in a state
or federal court sitting in Cobb County, Georgia. Employee hereby expressly
consents to personal jurisdiction in said courts and waives any objections to
jurisdiction and venue of said courts for the resolution of disputes as
described herein. Failure to assert or act upon any breach of this Agreement
shall not constitute a waiver of the right to assert a future breach of the
Agreement or any portion thereof.

RECEIPT:

I acknowledge receipt of a copy of this Separation and Release Agreement. Unless
and until I execute this Agreement in the other space provided below, I have not
agreed to it.

 

 

 

                              

Signature for Purposes of Receipt Only

    Date

 

5



--------------------------------------------------------------------------------

MY SIGNATURE BELOW SIGNIFIES MY UNDERSTANDING OF AND VOLUNTARY ASSENT TO THE
TERMS OF THIS AGREEMENT. I UNDERSTAND AND ACKNOWLEDGE THAT BY SIGNING THIS
AGREEMENT, I MAY BE GIVING UP VALUABLE RIGHTS.

 

 

/s/ Bruce G. Anderson

 

Bruce G. Anderson

Date:

 

10/6/2015

 

Sworn to and subscribed before me this     day of             , 2015.

 

Notary Public

 

CryoLife, Inc.

By:

 

/s/ J. Patrick Mackin

 

J. Patrick Mackin

President and Chief Executive Officer

Date:

 

10/8/2015

 

6